Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined. Claims 1-17 have been rejected. NPLs provided with submitted IDS are in Japanese language, so the Examiner could not read to consider.

Response to Arguments
Applicant's arguments filed 11/23/2020 regarding the 35 USC 101 rejections have been fully considered but they are not persuasive. The Applicant argues that the amendment “to reduce an analysis time period of the structural analysis solver executed by the computer based on a result of evaluation of the degree of agglomeration of the model” to the independent claims should make the claims statutory under 35 USC 101 because it integrated a practical application to abstract ideas of the claims, see p. 6. The Examiner respectfully disagrees. The underlined phrase, which has been amended, is only an intended use of selecting “the direct method or the iterative method.” “To reduce an analysis time period of the structural analysis solver executed by the computer” is not a practical application. In fact, it can only be considered an abstract idea of a mental process as a condition to select one of two methods to solve a problem.
Claims 1-17, hence, remain rejected under 35 USC 101.

Applicant's arguments, see p. 7, filed 11/23/2020, with respect to the 35 USC 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101.

Claim 1 is a method claim and recites:
acquiring model information (extra solution activity of gathering information);
evaluating based on the acquired model information, a degree of agglomeration of a model subject to analysis (mental process; this step of evaluating based on acquired information with further details can be thought of as a mental process with help of pen and paper); and
selecting for the model, a direct method or an iterative method as an algorithm to solve simultaneous linear equations of a structural analysis solver that uses a finite element method, the direct method or the iterative method being selected based on a result of evaluation of the degree of agglomeration of the model (mental process; the step of selecting a method can be done mentally).
Step 2A, prong 1: limitations can be grouped into mental processes as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: the claim recites a computer at high level and a limitation of acquiring model information, which is an extra solution activity of gathering information.


Claims 2, 4, 6, 8-14 are method claims depending on claim 1 and recite limitations that further limit the 3rd limitation of claim 1 that can be grouped into mental processes.
Step 2A, prong 1: limitations can be grouped into mental processes as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: no additional elements are recited.
Claims 2, 4, 6, 8-14 are, therefore, rejected under 35 USC 101 as abstract ideas.

Claims 3, 5, and 7 are method claims depending on claim 1 and recite limitations that can be grouped into math concepts.
Step 2A, prong 1: limitations can be grouped into math concept as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: no additional elements are recited.
Claims 3, 5, and 7 are, therefore, rejected under 35 USC 101 as abstract ideas.

Claim 15 is a method claim analogous to claim 1, so it is rejected under 35 USC as abstract ideas.

Claim 16-17 are system claims reciting limitations that are analogous to those in claim 1, so they are rejected under 35 USC as abstract ideas.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claims, 1 and 15-17, Yadav teaches:
acquiring model information;
evaluating based on the acquired model information, a degree of agglomeration of a model subject to analysis;
selecting for the model, a direct method or an iterative method as an algorithm to solve simultaneous linear equations of a structural analysis solver that uses a finite element method, to reduce an analysis time period of the structural analysis solver executed by the computer;
but Yadav and other cited prior arts either alone or in combination do not teach:
the direct method or the iterative method being selected based on a result of evaluation of the degree of agglomeration of the model;
in combination with other limitations recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                          
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129